DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Figs. 2 and 3). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because there are numerals within the abstract that refer to components discussed in other parts of the disclosure.  The sheet or sheets presenting the abstract may not include other parts of the application or other material, see 37 CFR 1.72(b).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).  Appropriate correction is required.
Claim Objections
Claims 1, 13, 17-18, 23, 28, and 29 are objected to because of the following informalities:    
In regards to claim 1, line 7 “comprising controller means” should read -- comprising a controller means --.
In regards to claim 13, line 2 “to receive input from” should read -- to receive an input from--. 
In regards to claim 17, line 2 “comprising electromechanical energy generating means” should read -- comprising the electromechanical energy generating means--.
In regards to claim 18, line 2 “comprising energy storage means” should read -- comprising the energy storage means --.
Claims 23, 28 and 29 are objected to because they are written in the form of independent claims, yet they are dependent upon claims 1, 24, and 27, respectively. These claims should be rewritten so that it is clear if these claims are intended to be independent claims or if the claims are dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 24, and 27 recites the limitation "the amount of current to…" in lines 8, 12, and 16 in claim 1, lines 2, 6, and 9 in claim 24, and lines 4, 8, and 11 in claim 27.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 1, 8, 14, 15, 16, 19, 24, and 27, there are several instances throughout of “the amount of current to be provided…” where the amount of current is a different value from other amounts, rendering the claim indefinite.  For examination purposes, the claims were interpreted as though each of the values may be different.  For example, “the amount of current to be provided to an energy storage means…” is a different value from that of “the amount of current to be provided to the electromagnet of the eddy current brake…”.  In other words, the claims were interpreted as though they read -- an amount of current to be provided -- for each occurrence of this.   
Claim 1, 24, and 27
Claim 19 recites the limitation "determine the amount of braking torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim was interpreted as though it read -- determine an amount of braking torque --.
Claim 21 recites the limitation "when the vehicle speed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim was interpreted as though it read -- when a vehicle speed --.
In regards to claim 23, “a vehicle braking system as claimed in claim 1” is referring to a generic vehicle braking system, rather than the vehicle braking system of claim 1, rendering the claim indefinite.  For examination purposes, the examiner interpreted the claim as though it read -- the vehicle braking system as claimed in claim 1--.
In regards to claim 28, “a method as claimed in claim 24” is referring to a generic method, rather than the method of claim 24, rendering the claim indefinite.  For examination purposes, the examiner interpreted the claim as though it read -- the method as claimed in claim 24 --.
In regards to claim 29, “a computer program as claimed in claim 27” is referring to a generic computer program, rather than the computer program of claim 27, rendering the claim indefinite.  For examination purposes, the examiner interpreted the claim as though it read -- the computer program as claimed in claim 27--.
Claims 2, 6, 10, 13, 17-18, and 20-22 are rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10, 13-21, 23-24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anwar et al. (US 2004/0035656; hereinafter Anwar ‘656; already of record from IDS) in view of Anwar et al. (US 2004/0070269; hereinafter Anwar ‘269; already of record from IDS).  
In regards to claim 1, Anwar ‘656 teaches of a vehicle braking system comprising (Abstract): 
an eddy current brake for a vehicle, the eddy current brake comprising (Abstract): 
a rotor (Para 0014, lines 21-22; where the hub assembly of a braking system of a vehicle includes a rotor); and 
an electromagnet arranged to receive current from an electromechanical energy generating means during braking of the vehicle and to induce an eddy current within the rotor (Para 0014 lines 16-20, Para 0015 lines 23-29);
the vehicle braking system comprising controller means arranged to (Fig 1 Part 28): 
control the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means (Para 0015 lines 16-29, Para 0014 lines 32-46); 
determine an amount of current generation provided by the electromechanical energy generating means (Para 0015 lines 6-8, 16-19, Para 0014 lines 32-46); 
determine the amount of current to be provided to an energy storage means from the electromechanical energy generating means in dependence, at least in part, upon the current generation provided by the electromechanical energy generating means (Para 0014 lines 32-46; where the generation depends on how much the brake pedal is depressed, and therefore the current generation); 
….
However, Anwar ‘656 does not teach determine the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means in dependence, at least in part, upon a limit for the rate of current absorption for the energy storage means; and 

Anwar ‘269, in the same field of endeavor, teaches of determine the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means in dependence, at least in part, upon a limit for the rate of current absorption for the energy storage means (Fig 3 steps 54 and 60, Para 0026); and 
to allow provision of current to the electromagnet of the eddy current brake when the current generation provided by the electromechanical energy generating means exceeds the limit for the rate of current absorption for the energy storage means (Fig 3 steps 54 and 60, Para 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means, as taught by Anwar ‘656, to include depending on, at least in part, upon a limit for the rate of current absorption for the energy storage means, as taught by Anwar ‘269, in order to allow for the energy generated to be efficiently distributed when the electric machine is unable to generate an adequate amount of power (Anwar ‘269 Para 0008).
In regards to claim 6, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is an electronic controller (Anwar ‘656 Fig 2, part 28, Para 0014).
In regards to claim 8, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is arranged to determine the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means in dependence, at least in part, upon the current generation provided by the electromechanical energy generating means (Anwar ‘269 Fig 3 steps 54 and 60, Para 0026).

In regards to claim 10, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1 wherein the energy storage means is a battery (Anwar ‘656 Fig 1 part 26 Para 0007).
In regards to claim 13, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is arranged to receive input from an energy storage state monitor providing an energy storage state value of the energy storage means (Anwar ‘269 Fig 3 steps 54 and 60, Para 0026; where the output voltage of the battery is a measurement of state-of charge).  
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 14, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 13, wherein the controller means is arranged to determine the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means in dependence, at least in part, upon the energy storage state value (Anwar ‘269 Fig 3 steps 54 and 60, Para 0026).
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 15, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is arranged to receive an input from a brake pedal position sensor providing a brake pedal position value corresponding to a driver demanded deceleration and to determine the amount of current to be provided to the electromagnet of the eddy current brake 
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 16, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is arranged to receive an input from a speed sensor providing a vehicle speed value, and to determine the amount of current to be provided to the electromagnet of the eddy current brake from the electromechanical energy generating means in dependence, at least in part, upon the vehicle speed value (Anwar ‘656, Para 0017 lines 29-53; Anwar ‘269, Para 0024).
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 17, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, comprising electromechanical energy generating means arranged to provide current to the electromagnet of the eddy current brake (Anwar ‘656, Para 0015 lines 16-29, Para 0014 lines 32-46).
In regards to claim 18, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, comprising energy storage means for receiving current from the electromechanical energy generating means (Anwar ‘656, Para 0015 lines 16-29, Para 0014 lines 32-46).
In regards to claim 19, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1, wherein the controller means is arranged to determine the amount of braking torque to be provided by a friction brake (Anwar ‘269 Para 0021 lines 17-24; where since the controller has determined that the amount of braking power applied by the eddy current device is insufficient 
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 20, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 19, wherein the friction brake is arranged to be actuated during a braking event, prior to the eddy current brake receiving current from the electromechanical energy generating means (Anwar ‘269 Para 0027, Para 0011; where when the generator output voltage is less than the battery voltage, which could be at the start of the braking event, the friction brakes are activated before the eddy current brake are using power from the generator, as this loop could be repeated).
The motivation of combining Anwar ‘656 and Anwar ‘269 is the same as that recited in claim 1 above.  
In regards to claim 21, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 19, wherein the friction brake is actuated when the vehicle speed is below a threshold speed (Anwar ‘269 Para 0024, Para 0021 lines 17-24; where since the generator can’t produce a sufficient amount of power for the eddy current devices if the vehicle speed is below a threshold speed, it can be implied that the controller could have the friction brakes activated when the vehicle is below this speed).
In regards to claim 23, Anwar ‘656 in view of Anwar ‘269 teaches of a vehicle comprising a vehicle braking system as claimed in claim 1 (Anwar ‘656 Abstract, Fig 1).
In regards to claims 24 and 27
In regards to claims 28 and 29, the claims recite analogous limitations to that of the combination of claims 24 and 27, and furthermore claim 1, therefore the claims are rejected on the same premise.  
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anwar ‘656 in view of Anwar ‘269, further in view of Penev (US 2014/0076641; already of record from IDS).
In regards to claim 2, Anwar ‘656 in view of Anwar ‘269 teaches of the vehicle braking system according to claim 1.  
However, Anwar ‘656 in view of Anwar ‘269 do not teach that the electromechanical energy generating means is an electric motor operating as a generator during braking of the vehicle.
Penev, in the same field of endeavor, teaches that the electromechanical energy generating means is an electric motor operating as a generator during braking of the vehicle (Para 0089).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle breaking system of claim 1, as taught by Anwar ‘656 in view of Anwar ‘269, to include that the electromechanical energy generating means is an electric motor operating as a generator during braking of the vehicle, as taught by Penev, in order to allow for some of the energy lost during stopping to be recouped by saving the energy in a storage battery (Penev Para 0058, 0089).
In regards to claim 22, Anwar ‘656 in view of Anwar ‘269, further in view of Penev, teaches of the vehicle braking system according to claim 1, wherein the electromechanical energy generating means is provided on a first vehicle axle and the eddy current brake is provided on a second vehicle axle (Penev Para 0086, 0089, Fig 1 Parts 28, 26, 16; where the wind turbine generator are consuming excess power from the eddy current brakes mounted on the same axle).  
The motivation of combining Anwar ‘656, Anwar ‘269, and Penev is the same as that in claim 2 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harnisch (EP 2428483) teaches of a truck with a regenerative braking operation with an eddy current brake, where the eddy current brake force depends on the speed of the electric traction drive.  
Garcia Alvarez (DE 102010064252) teaches of a brake system for an electric vehicle that uses a countercurrent brake to generate additional braking force that can be used by an eddy current brake.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/8/2021